Name: Commission Regulation (EC) NoÃ 1355/2005 of 18 August 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  agricultural policy;  prices
 Date Published: nan

 19.8.2005 EN Official Journal of the European Union L 214/1 COMMISSION REGULATION (EC) No 1355/2005 of 18 August 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 19 August 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 August 2005. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 1947/2002 (OJ L 299, 1.11.2002, p. 17). ANNEX to Commission Regulation of 18 August 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 66,7 999 66,7 0707 00 05 052 70,9 999 70,9 0709 90 70 052 78,8 528 57,8 999 68,3 0805 50 10 388 66,9 524 58,9 528 60,4 999 62,1 0806 10 10 052 87,8 220 65,2 400 135,2 624 171,2 999 114,9 0808 10 80 388 64,5 400 73,1 508 55,7 512 67,3 528 78,5 720 44,6 804 78,3 999 66,0 0808 20 50 052 101,9 388 76,0 512 9,9 528 38,7 999 56,6 0809 30 10, 0809 30 90 052 75,6 999 75,6 0809 40 05 052 78,9 508 43,6 624 64,6 (1) Country nomenclature as fixed by Commission Regulation (EC) No 750/2005 (OJ L 126, 19.5.2005, p. 12). Code 999 stands for of other origin.